UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6901



ANTHONY DACRE,

                                              Plaintiff - Appellant,

          versus


DOCTOR CLEMITS; MS. COLEMAN, Medical Director
at Geo Inc. Private Entity for VA D.O.C.;
MAJOR   REYNOLDS;   EMPLOYEES    OF   VIRGINIA
DEPARTMENT OF CORRECTIONS; EMPLOYEES OF PRISON
HEALTH SERVICES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cv-00166-JCC)


Submitted:   November 14, 2007            Decided:   December 3, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dacre, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Dacre appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.      Dacre v. Clemits,

No. 1:07-cv-00166-JCC (E.D. Va. May 18, 2007).      Additionally, we

deny Dacre’s motions for appointment of counsel and for injunctive

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -